STONE, J,
— Our statutes divide forgery into three degrees. The indictment in this record shows, on its face, that it does not charge forgery in the first degree. — Code of 1876, § 4339. Section 4340 of the Code defines several criminal acts, each of which, it declares, constitutes forgery in the second degree. Section 4341 is residuary in form. Its *554language is : “ Any forgery which, under the provisions of this Code, does not amount to forgery in the first or second degree, must be adjudged forgery in the third degree.” In section 4340 is this clause : “ Any person who, with intent to injure or defraud, falsely makes, alters, forges,” &c., “any instrument or writing, being, or purporting to be, the act of another, by which any pecuniary demand or obligation is, or purports to be, created, increased, discharged, or diminished, must, on conviction, be adjudged guilty of forgery in the second degree, and punished accordingly.” The instrument charged to have been forged by the defendant, is copied in the indictment. It is a writing, purporting to be the act of another, by which a pecuniary obligation purports to be created. It therefore falls directly under section 4340 of the Code, charges forgery in the second degree, and charges nothing else. The verdict of the jury finds the defendant “ guilty as charged in the indictment.” The indictment, as we have seen, charged him, in terms, with forgery in the second degree ; and we can not perceive how the finding could be more specific or definite. If the indictment, following a form or otherwise, be so framed as that it is alike applicable to different degrees of the offense charged; or, if the jury is charged with any duty in reference to the amount or character of the punishment to be inflicted; then, a general finding would be insufficient, because the court would be left uninformed as to what judgment should be rendered. No doubt or uncertainty could exist in the present case, and hence a more specific finding was not necessary. Law is a science based on reason, and does not require the observance of useless ceremonies. — Jones v. The State, 50 Ala. 161; Davis v. The State, 52 Ala. 357; Horton v. The State, 53 Ala. 488.
The judgment of the Circuit Court is affirmed.